        Edward J. Maney, Trustee
    1   101 N. 1st Avenue, Suite 1775
        Phoenix, AZ 85003
    2   Telephone (602) 277-3776
    3
        Fax No. (602) 277-4103
        ejm@maney13trustee.com
    4
                               IN THE UNITED STATES BANKRUPTCY COURT
    5
                                     FOR THE DISTRICT OF ARIZONA
    6
        In Re:                                                In Proceedings Under Chapter 13
    7

    8   KIMBERLY GALE MALCHOW                                 Case No. 2:19-00608-BKM

    9                       Debtor(s)                         TRUSTEE’S MOTION TO DISMISS
   10

   11            COMES NOW Edward J. Maney, Trustee in the above-captioned Chapter 13

   12   Proceeding and states that the debtor(s) is/are in default under the terms of their Chapter 13
   13
        Plan. Plan payments are 2 (Conduit Case) months delinquent and no showing has been made
   14
        of any just cause for the default.
   15
                 Total delinquency as of this date: $5,735.40
   16

   17            The next scheduled payment is due: June 21, 2019

   18   Debtors is required to pay no less than $8,603.10 by June 30, 2019 to avoid dismissal of
   19
        this case.
   20
        The Trustee will lodge an order dismissing this case if the debtor(s) fail to meet one of the
   21
        following requirements:
   22

   23            1. All Plan payments must be current by June 30, 2019.

   24            2. The debtor(s) file a Notice of Conversion to a Chapter 7 with the Court and serve
   25                a copy on the Trustee.
   26
                 3. The debtor(s) file an Amended or Modified Plan including a Moratorium of Plan
   27
                     Payments with the Court and serve a copy on the Trustee.
   28



        Dated: See Electronic Signature
Case 2:19-bk-00608-BKM          Doc 55       Filed 05/31/19     Entered 05/31/19 08:39:55       Desc
                                                Page 1 of 3
                                        EDWARD J. MANEY Digitally signed by
    1
                                       Edward J. Edward J. Maney, Esq.
                                        CHAPTER 13 TRUSTEE
    2

    3
                                       Maney,        Esq.    Date: 2019.05.30
                                                             15:05:50 -07'00'
                                     By:______________________________
                                        Edward J. Maney ABN 12256
    4                                   Chapter 13 Trustee
    5                                   101 North First Avenue, Suite 1775
                                        Phoenix, AZ 85003
    6                                   (602) 277-3776
                                        ejm@maney13trustee.com
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




Case 2:19-bk-00608-BKM   Doc 55   Filed 05/31/19   Entered 05/31/19 08:39:55   Desc
                                     Page 2 of 3
    1   CERTIFICATE OF MAILING FOR CASE NO. 2:19-00608-BKM
    2
        Copies of the foregoing mailed (see electronic signature below) to the following:
    3

    4   Attorney for Debtor (s):
    5   Pro-se Case
        Phoenix, AZ 85067-
    6
        Debtor (s):
    7   KIMBERLY GALE MALCHOW
    8   4308 E STANFORD AVE
        GILBERT, AZ. 85234
    9
        ,
   10

   11

   12

   13       Cassandra Digitally       signed by
                             Cassandra Marino
   14       Marino           Date: 2019.05.31
                             08:08:20 -07'00'
        By:________________________
   15       Trustee’s Clerk
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




Case 2:19-bk-00608-BKM        Doc 55     Filed 05/31/19     Entered 05/31/19 08:39:55       Desc
                                            Page 3 of 3
